           Case 4:20-cv-01200-KGB Document 6 Filed 02/08/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

KATLYN DONNERSBACH                                                                        PLAINTIFF

v.                               Case No. 4:20-cv-01200-KGB-JJV

DOES                                                                                  DEFENDANTS

                                             JUDGMENT

         Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Katlyn Donnersbach’s complaint is dismissed without prejudice (Dkt. No. 1). The relief sought

is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal

taken from the Order and Judgment dismissing this action is considered frivolous and not in good

faith.

         So adjudged this 8th day of February, 2021.



                                                    ___________________________________
                                                    Kristine G. Baker
                                                    UNITED STATES DISTRICT JUDGE
